—Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered March 23, 1999, convicting him of arson in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
At the plea proceeding, the Supreme Court told the defendant that if he got into “any trouble” before the sentencing he would not receive the promised sentence. The defendant was subsequently arrested, and at the sentencing, the Supreme Court denied his application to withdraw his plea or for a hearing to determine the “facts and circumstances” of the post-plea arrest. Contrary to the defendant’s contention, since he neither raised any issue concerning the validity of the charge upon which the post-plea arrest was based, nor denied any involvement in the underlying crime, the Supreme Court did not err in denying his application (see, People v Wilson, 257 AD2d 674; People v Maupin, 198 AD2d 236). Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.